department of the treasury internal_revenue_service washington d c tax_exempt_and_government_entities_division mar uniform issue list attn legend employer a state b ordinance c statute d plan x dear this is in response to a ruling_request dated date as supplemented by additional information submitted on date date and date from your authorized representative concerning the pick up of employee contributions to plan x under sec_414 of the internal_revenue_code code the following facts and representations have been submitted employer a established plan x pursuant to ordinance c on date authority for the adoption of ordinance c came from statute d which governs all police pension funds in state b under the terms of plan x all police officers employed by employer a and not otherwise excluded must participate in plan x plan x requires mandatory employee contributions equal to a stated percentage of compensation and is qualified under code sec_401 a statute d permits employer a to pick up the mandatory employee contributions required by plan x pursuant to code sec_414 statute d also states that the employee contributions which are picked up are treated as employer contributions under the federal_income_tax laws but employer a is required to continue to withhold federal income taxes based upon these contributions until the internal_revenue_service ‘service’ rules pursuant to code sec_414 that these contributions are not to be included in gross_income of the participants until such time as they are distributed employer a’s governing authority has proposed a resolution as submitted in your correspondence of date which provides that employer a will pick up the mandatory employee contributions within the meaning of code sec_414 the resolution states that the contributions although designated as employee contributions are being paid_by the employer in lieu of contributions by the employee in addition the employees will not have the option of receiving the picked-up contributions in cash instead of having the contributions paid_by employer a to plan x the proposed resolution also provides that state b has enacted legislation statute d which enables employer a to pick up and pay the mandatory employee contributions to plan x it further states that upon employer a’s receipt of a favorable ruling from the service in regard to code sec_414 employer a will as soon as practicable commence the pick up of mandatory employee pension contributions exclude all picked-up pension contributions from the gross pay of the policemen involved and withhold federal and state income taxes on the gross pay less the said picked-up contributions based on the foregoing facts and representations you have requested the following ruling that contributions which are picked up by employer a on behalf of participants in plan x satisfy all the requirements necessary for such contributions to be considered picked up pursuant to code sec_414 and that therefore they will not be includable in the participants’ gross_income in the year in which such amounts are contributed and will be taxable to the respective participants only in the taxable_year in which they are distributed either as a retirement benefit or a lump sum payment that such picked-up contributions whether picked-up by salary reduction offset against future salary increases or both although designated as employee contributions for state law purposes will be treated as employer contributions for federal_income_tax purposes that such picked-up employee contributions are excepted from the definition of wages set forth in code sec_3401 and therefore are not subject_to federal_income_tax withholding when contributed to plan x that any distribution of the amount of the picked-up contributions whether distributed as a retirement pension or as a lump sum payment by plan x will be taxable under code sec_402 code sec_414 provides that contributions otherwise designated as employee contributions shall be treated as employer contributions if such contributions are made to a plan described in code sec_401 established by a state government or a political_subdivision thereof or any agency_or_instrumentality of any one of the foregoing and are picked up by the employing unit the federal_income_tax treatment to be accorded contributions which are picked up by the employer within the meaning of code sec_414 is specified in revrul_77_462 1977_2_cb_358 in that revenue_ruling the employer school district agreed to assume and pay the amounts employees were required by state law to contribute to a state pension_plan revrul_77_462 concluded that the school district’s picked-up contributions to the plan are excluded from the employees’ gross_income until such time as they are distributed to the employees the revenue_ruling held further that under the provisions of code sec_3401 the school district’s contributions to the plan are excluded from wages for purposes of the collection of income_tax at source on wages therefore no withholding for federal_income_tax purposes is required from the employees' salaries with respect to such picked-up contributions the issue of whether contributions have been picked up by an employer within the meaning of code sec_414 is addressed in revrul_81_35 1981_1_cb_255 and revrul_81_36 1981_1_cb_255 these revenue rulings established that the following two criteria must be met the employer must specify that the contributions although designated as employee contributions are being paid_by the employer in lieu of contributions by the employee and the employee must not be given the option of choosing to receive the contributed amounts directly instead of having them paid_by the employer to the pension_plan furthermore it is immaterial for purposes of the applicability of code sec_414 whether an employer picks up contributions through a reduction in salary an offset against future salary increases or a combination of both in revrul_87_10 1987_1_cb_136 the service considered whether contributions designated as employee contributions to a governmental_plan are excludable from the gross_income of the employee the service concluded that to satisfy the criteria set forth in revenue rulings and with respect to particular contributions the required specification of designated employee contributions must be completed before the period to which such contributions relate the proposed resolution of employer a’s governing authority satisfies the criteria set forth in revrul_81_35 and revrul_81_36 by providing that employer a will pick up and make contributions to plan x in lieu of contributions by participating employees and that no employee will have the option of receiving the contribution in cash instead of having such contribution paid to plan x accordingly based on the above facts and representations we conclude that contributions which are picked up by employer a on behalf of participants in plan x satisfy all the requirements necessary for such contributions to be considered picked up pursuant to code sec_414 and that therefore they will not be includable in the participants’ gross_income in the year in which such amounts are contributed and will be taxable to the respective participants only in the taxable_year in which they are distributed either as a retirement benefit or a lump sum payment that such picked-up contributions whether picked-up by salary reduction offset against future salary increases or both although designated as employee contributions for state law purposes will be treated as employer contributions for federal_income_tax purposes that such picked-up employee contributions are excepted from the definition of wages set forth in code sec_3401 and therefore are not subject_to federal_income_tax withholding when contributed to plan x that any distribution of the amount of the picked-up contributions whether distributed as a retirement pension or as a lump sum payment by plan x will be taxable under code sec_402 the effective date for the commencement of any proposed pick up as specified in the final resolution cannot be any earlier than the later of the date the final resolution is signed or put into effect specifically the resolution shall become effective as of the later of the date on which the resolution is passed and approved by employer a or the date on which the service rules that pursuant to code sec_414 the employees’ mandatory_contributions to plan x are not includable in the employees’ gross_income until they are distributed this ruling assumes that the final resolution described above contains all the provisions of the proposed resolution submitted to the service on date this ruling is based on the assumption that plan x is qualified under code sec_401 a at all relevant times no opinion is expressed as to whether the amounts in question are subject_to tax under the federal_insurance_contributions_act no opinion is expressed as to whether the amounts in question are paid pursuant to a salary reduction agreement within the meaning of code sec_3121 this ruling is directed only to the taxpayer that requested it code sec_6110 provides that it may not be used or cited by others as precedent if - have - questions please call se t ep ra t1 ae sincerely yours corkler a wateins manager employee_plans technical group enclosures deleted copy of the ruling notice cc
